Daugherty v. State                                                  






NO. 10-91-001-CR

IN THE
COURT OF APPEALS
FOR THE
TENTH DISTRICT OF TEXAS
AT WACO

* * * * * * * * * * * * *

          STEPHEN EUGENE DAUGHERTY,
                                                                                            Appellant
          v.

          THE STATE OF TEXAS,
                                                                                            Appellee

* * * * * * * * * * * * *

 From County Court at Law No. 2
McLennan County, Texas
Trial Court # 900880 CR2

* * * * * * * * * * * * *

O P I N I O N

* * * * * * *
          Appellant plead guilty to the misdemeanor offense of driving while intoxicated for which
he was sentenced to 60 days in the McLennan County jail and fined $2,000, probated.
          Appellant has filed a request in this court, personally signed and verified by him and
approved by his attorney, to withdraw his notice of appeal and dismiss the appeal.  No decision
of this court having been delivered prior to the receipt of Appellant's request, his request to
withdraw his notice of appeal is granted, and the appeal is dismissed.
                                                                                 PER CURIAM

Before Chief Justice Thomas,
          Justice Cummings and
          Justice Vance
Dismissed
Opinion delivered and filed June 6, 1991
Do not publish